NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2010-3044
BYRON T. HURST,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board in case no. CH3443090469-|~1.
ON MOT|ON
0 R D E R
Upon consideration of the unopposed motion to reform the official caption to
designate the Merit Systems Protection Board as respondent and the unopposed motion
to suspend briefing pending disposition of the motion to reform the caption,
|T |S ORDERED THAT:
(1) The*motions are granted. The revised official caption is reflected above.

(2) if the petitioner's brief has not already been fi|ed, it is due within 21 days of
the date of filing of this order.
JAN 26 2010
Date
ccc Byron T. Hurst
Doug|as G. Ede|schick, Esq.
Sara Rearden, Esq.
s2D
2010-3044
FOR THE COURT
lsi Jan Horba|y
Jan Horba|y
CIerk
F|LED
u.s. count or APPEAr.s F0n
THE FEoERAL crRcuir
JAN 26 2010
.|AN HORBALY
CI.ERK